UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported) November 14, 2007 Titanium Metals Corporation (Exact name of registrant as specified in its charter) Delaware 1-14368 13-5630895 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5430 LBJ Freeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 233-1700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On November 14, 2007, the registrant entered into an agreement for the purchase of titanium sponge (the “Supply Agreement”) with Toho Titanium Co., Ltd. The Supply Agreement provides for the registrant’s purchase of specified volumes of titanium sponge commencing January 1, 2010 through December 31, 2024.The Supply Agreement includes certain volume purchase and supply requirements, provisions regarding specified price ranges, annual pricing mechanisms within such ranges and potential periodic adjustments of the price ranges if certain cost indexes exceed specified levels. The Supply Agreement will be filed as an exhibit to the registrant’s Annual Report on Form10-K for the year ending December 31, 2007, and portions of the Supply Agreement will be omitted pursuant to a request for confidential treatment.The foregoing summary of the Supply Agreement is qualified in its entirety by reference to all of the terms of the Supply Agreement. Item 7.01 Regulation FD Disclosure. The registrant hereby furnishes the information set forth in its press release issued on November 19, 2007, a copy of which is attached hereto as Exhibit 99.1.This exhibit that the registrant has furnished in this report is not deemed “filed” for purposes of section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Registration statements or other documents filed with the U.S. Securities and Exchange Commission shall not incorporate this exhibit by reference, except as otherwise expressly stated in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Item No. Exhibit Index 99.1 Press release dated November 19, 2007 issued by the registrant. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Titanium Metals Corporation (Registrant) By:/s/ Clarence B. Brown, III Date:November 19, 2007 Clarence B. Brown, III, Assistant Secretary INDEX TO EXHIBITS Item No. Exhibit Index 99.1 Press release dated November 19, 2007 issued by the registrant.
